
	
		II
		109th CONGRESS
		2d Session
		S. 3777
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2006
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to ensure a
		  fairer and simpler method of taxing controlled foreign corporations of United
		  States shareholders, to treat certain foreign corporations managed and
		  controlled in the United States as domestic corporations, to codify the
		  economic substance doctrine, and to eliminate the top corporate income tax
		  rate, and for other purposes.
	
	
		1.Short
			 title; amendment of 1986 Code
			(a)Short
			 titleThis Act may be cited
			 as the Export Products Not Jobs
			 Act.
			(b)Amendment of
			 1986 codeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			IForeign tax
			 reform and simplification
			101.Reform and
			 simplification of subpart F
				(a)In
			 generalSubpart F of part III of subchapter N of chapter 1
			 (relating to controlled foreign corporations) is amended by striking sections
			 952, 953, and 954 and inserting the following:
					
						952.Subpart F
				income defined
							(a)In
				generalFor purposes of this subpart, except as provided in this
				section, the term subpart F income means the gross income of the
				controlled foreign corporation.
							(b)Exceptions for
				certain types of incomeSubpart F income shall not
				include—
								(1)the active home
				country income (as defined in section 953) of the controlled foreign
				corporation for the taxable year, or
								(2)any item of
				income for the taxable year from sources within the United States which is
				effectively connected with the conduct by the controlled foreign corporation of
				a trade or business within the United States unless such item is exempt from
				taxation (or is subject to a reduced rate of tax) pursuant to a treaty
				obligation of the United States.
								For
				purposes of paragraph (2), income described in paragraph (2) or (3) of section
				921(d) shall be treated as derived from sources within the United States and
				any exemption (or reduction) with respect to the tax imposed by section 884
				shall not be taken into account.(c)Limitation
				based on earnings and profits
								(1)In
				generalFor purposes of subsection (a), the subpart F income of
				any controlled foreign corporation for any taxable year shall not exceed the
				earnings and profits of such corporation for such taxable year.
								(2)Recharacterization
				in subsequent taxable yearsIf the subpart F income of any
				controlled foreign corporation for any taxable year was reduced by reason of
				paragraph (1), any excess of the earnings and profits of such corporation for
				any subsequent taxable year over the subpart F income of such foreign
				corporation for such taxable year shall be recharacterized as subpart F income
				under rules similar to the rules applicable under section 904(f)(5).
								(3)Special rule
				for determining earnings and profitsFor purposes of this
				subsection, earnings and profits of any controlled foreign corporation shall be
				determined without regard to paragraphs (4), (5), and (6) of section 312(n).
				Under regulations, the preceding sentence shall not apply to the extent it
				would increase earnings and profits by an amount which was previously
				distributed by the controlled foreign corporation.
								(d)De minimis
				exceptionIf the subpart F income of a controlled foreign
				corporation for any taxable year (determined without regard to this subsection
				and section 954(a)) is less than the lesser of—
								(1)5 percent of
				gross income, or
								(2)$1,000,000,
								the
				subpart F income of such corporation for such taxable year shall be treated as
				being equal to zero.(e)Special rules
				relating to boycotts, bribes, and certain foreign countries
								(1)In
				generalSubpart F income of a controlled foreign corporation for
				any taxable year (determined without regard to this subsection) shall be
				increased by the sum of—
									(A)the product
				of—
										(i)the gross income
				of the corporation reduced by its subpart F income (as so determined),
				and
										(ii)the
				international boycott factor (as determined under section 999),
										(B)the sum of the
				amounts of any illegal bribes, kickbacks, or other payments (within the meaning
				of section 162(c)) paid by or on behalf of the corporation during the taxable
				year of the corporation directly or indirectly to an official, employee, or
				agent in fact of a government, and
									(C)the gross income
				of such corporation which is derived from any foreign country during any period
				during which section 901(j) applies to such foreign country and which is not
				otherwise treated as subpart F income (as so determined).
									(2)Special rule
				for illegal paymentsThe payments referred to in paragraph (1)(B)
				are payments which would be unlawful under the Foreign Corrupt Practices Act of
				1977 if the payor were a United States person.
								(3)Income derived
				from foreign countryThe Secretary shall prescribe such
				regulations as may be necessary or appropriate to carry out the purposes of
				paragraph (1)(C), including regulations which treat income paid through 1 or
				more entities as derived from a foreign country to which section 901(j) applies
				if such income was, without regard to such entities, derived from such
				country.
								953.Active home
				country income
							(a)In
				generalFor purposes of section 952(b), the term active
				home country income means, with respect to any controlled foreign
				corporation, income derived from the active and regular conduct of 1 or more
				trades or businesses within the home country of such corporation which
				constitutes—
								(1)qualified
				property income, or
								(2)qualified
				services income.
								(b)Qualified
				property incomeFor purposes of this section—
								(1)In
				generalThe term qualified property income means
				income derived in connection with—
									(A)the manufacture,
				production, growth, or extraction (in whole or in substantial part)of any
				personal property within the home country of the controlled foreign
				corporation, or
									(B)the resale by the
				controlled foreign corporation within its home country of personal property
				manufactured, produced, grown, or extracted (in whole or in substantial part)
				within that home country.
									(2)Property must
				be used or consumed in home countryParagraph (1) shall only
				apply to income if the personal property is sold for use or consumption within
				the home country.
								(c)Qualified
				services incomeFor purposes of this section—
								(1)In
				generalThe term qualified services income means
				income (other than qualified property income) derived in connection with the
				providing of services in transactions with customers which, at the time the
				services are provided, are located in the home country of such
				corporation.
								(2)Services must
				be used in home countryParagraph (1) shall only apply to income
				if the services—
									(A)are used or
				consumed in the home country of the controlled foreign corporation, or
									(B)are used in the
				active conduct of a trade or business by the recipient and substantially all of
				the activities in connection with the trade or business are conducted by the
				recipient in such home country.
									(3)Special rule
				for insurance incomeIf income of a controlled foreign
				corporation—
									(A)is attributable
				to the issuing (or reinsuring) of an insurance or annuity contract, and
									(B)would (subject to
				the modifications under section 954(c)(2)(B)) be taxed under subchapter L of
				this chapter if such income were the income of a domestic corporation,
									such
				income shall be treated as qualified services income only if the contract
				covers only risks in connection with property in, liability arising out of
				activity in, or lives or health of residents of, the home country of such
				corporation.(4)Anti-abuse
				ruleFor purposes of this subsection, there shall be disregarded
				any item of income of a controlled foreign corporation derived in connection
				with any trade or business if, in the conduct of the trade or business, the
				corporation is not engaged in regular and continuous transactions with
				customers which are not related persons.
								(d)Home
				countryFor purposes of this section, the term home
				country means, with respect to a controlled foreign corporation, the
				country in which such corporation is created or organized.
							954.Other rules
				and definitions relating to subpart F income
							(a)Deductions To
				be taken into accountFor purposes of determining the subpart F
				income of a controlled foreign corporation for any taxable year, gross income,
				and any category of income described in subsection (b) or (c) of section 953,
				shall be reduced by deductions (including taxes) properly allocable to such
				income or category. The Secretary shall prescribe regulations for the
				application of this subsection.
							(b)Election by
				controlled foreign corporation To be treated as domestic corporation
								(1)In
				generalIf—
									(A)a foreign
				corporation is a controlled foreign corporation which makes an election to have
				this subsection apply and waives all benefits to such corporation granted by
				the United States under any treaty, and
									(B)such foreign
				corporation meets such requirements as the Secretary shall prescribe to ensure
				that the taxes imposed by this chapter on such foreign corporation are
				paid,
									such
				corporation shall be treated as a domestic corporation for purposes of this
				title.(2)Period during
				which election is in effect
									(A)In
				generalExcept as provided in subparagraph (B), an election under
				paragraph (1) shall apply to the taxable year for which made and all subsequent
				taxable years unless revoked with the consent of the Secretary.
									(B)TerminationIf
				a corporation which made an election under paragraph (1) for any taxable year
				fails to meet the requirements of subparagraph (B) of paragraph (1) for any
				subsequent taxable year, such election shall not apply to such subsequent
				taxable year and all succeeding taxable years.
									(3)Treatment of
				lossesIf any corporation treated as a domestic corporation under
				this subsection is treated as a member of an affiliated group for purposes of
				chapter 6 (relating to consolidated returns), any loss of such corporation
				shall be treated as a dual consolidated loss for purposes of section 1503(d)
				without regard to paragraph (2)(B) thereof.
								(4)Effect of
				election
									(A)In
				generalFor purposes of section 367, any foreign corporation
				making an election under paragraph (1) shall be treated as transferring (as of
				the 1st day of the 1st taxable year to which such election applies) all of its
				assets to a domestic corporation in connection with an exchange to which
				section 354 applies.
									(B)Exception for
				pre-2007 earnings and profit
										(i)In
				generalEarnings and profits of the foreign corporation
				accumulated in taxable years beginning before January 1, 2007, shall not be
				included in the gross income of the persons holding stock in such corporation
				by reason of subparagraph (A).
										(ii)Treatment of
				distributionsFor purposes of this title, any distribution made
				by a corporation to which an election under paragraph (1) applies out of
				earnings and profits accumulated in taxable years beginning before January 1,
				2007, shall be treated as a distribution made by a foreign corporation.
										(iii)Certain rules
				to continue to apply to pre-2007 earningsThe provisions
				specified in clause (iv) shall be applied without regard to paragraph (1),
				except that, in the case of a corporation to which an election under paragraph
				(1) applies, only earnings and profits accumulated in taxable years beginning
				before January 1, 2007, shall be taken into account.
										(iv)Specified
				provisionsThe provisions specified in this clause are:
											(I)Section 1248
				(relating to gain from certain sales or exchanges of stock in certain foreign
				corporations).
											(II)Subpart F of
				part III of subchapter N to the extent such subpart relates to earnings
				invested in United States property or amounts referred to in clause (ii) or
				(iii) of section 951(a)(1)(A).
											(5)Effect of
				terminationFor purposes of section 367, if—
									(A)an election is
				made by a corporation under paragraph (1) for any taxable year, and
									(B)such election
				ceases to apply for any subsequent taxable year,
									such
				corporation shall be treated as a domestic corporation transferring (as of the
				1st day of such subsequent taxable year) all of its property to a foreign
				corporation in connection with an exchange to which section 354 applies.(c)Special rule
				for certain captive insurance companies
								(1)In
				generalSolely for purposes of applying this subpart to related
				person insurance income—
									(A)the term
				United States shareholder means, with respect to any foreign
				corporation, a United States person (as defined in section 957(c)) who owns
				(within the meaning of section 958(a)) any stock of the foreign
				corporation,
									(B)the term
				controlled foreign corporation has the meaning given to such term
				by section 957(a) determined by substituting 25 percent or more
				for more than 50 percent, and
									(C)the pro rata
				share referred to in section 951(a)(1)(A)(i) shall be determined under
				paragraph (5) of this subsection.
									(2)Related person
				insurance incomeFor purposes of this subsection—
									(A)In
				generalThe term related person insurance income
				means any income which—
										(i)is attributable
				to a policy of insurance or reinsurance with respect to which the person
				(directly or indirectly) insured is a United States shareholder in the foreign
				corporation or a related person to such a shareholder, and
										(ii)would (subject
				to the modifications provided by subparagraph (B)) be taxed under subchapter L
				of this chapter if such income were the income of a domestic insurance
				company.
										(B)Special
				rulesFor purposes of subparagraph (A)—
										(i)The following
				provisions of subchapter L shall not apply:
											(I)The small life
				insurance company deduction.
											(II)Section
				805(a)(5) (relating to operations loss deduction).
											(III)Section
				832(c)(5) (relating to certain capital losses).
											(ii)The items
				referred to in—
											(I)section 803(a)(1)
				(relating to gross amount of premiums and other considerations),
											(II)section
				803(a)(2) (relating to net decrease in reserves),
											(III)section
				805(a)(2) (relating to net increase in reserves), and
											(IV)section
				832(b)(4) (relating to premiums earned on insurance contracts),
											shall be
				taken into account only to the extent they are in respect of any reinsurance or
				the issuing of any insurance or annuity contract described in subparagraph
				(A).(iii)Reserves for
				any insurance or annuity contract shall be determined in the same manner as if
				the controlled foreign corporation were subject to tax under subchapter L,
				except that in applying such subchapter—
											(I)the interest rate
				determined for the functional currency of the corporation and which, except as
				provided by the Secretary, is calculated in the same manner as the Federal
				mid-term rate under section 1274(d), shall be substituted for the applicable
				Federal interest rate,
											(II)the highest
				assumed interest rate permitted to be used in determining foreign statement
				reserves shall be substituted for the prevailing State assumed interest rate,
				and
											(III)tables for
				mortality and morbidity which reasonably reflect the current mortality and
				morbidity risks in the corporation's home country shall be substituted for the
				mortality and morbidity tables otherwise used for such subchapter.
											(iv)All items of
				income, expenses, losses, and deductions shall be properly allocated or
				apportioned under regulations prescribed by the Secretary.
										(3)Exception for
				corporations not held by insuredsParagraph (1) shall not apply
				to any foreign corporation if at all times during the taxable year of such
				foreign corporation—
									(A)less than 20
				percent of the total combined voting power of all classes of stock of such
				corporation entitled to vote, and
									(B)less than 20
				percent of the total value of such corporation,
									is owned
				(directly or indirectly under the principles of section 883(c)(4)) by persons
				who are (directly or indirectly) insured under any policy of insurance or
				reinsurance issued by such corporation or who are related persons to any such
				person.(4)Treatment of
				mutual insurance companiesIn the case of a mutual insurance
				company—
									(A)this subsection
				shall apply,
									(B)policyholders of
				such company shall be treated as shareholders, and
									(C)appropriate
				adjustments in the application of this subpart shall be made under regulations
				prescribed by the Secretary.
									(5)Determination
				of pro rata share
									(A)In
				generalThe pro rata share determined under this paragraph for
				any United States shareholder is the lesser of—
										(i)the amount which
				would be determined under paragraph (2) of section 951(a) if—
											(I)only related
				person insurance income were taken into account,
											(II)stock owned
				(within the meaning of section 958(a)) by United States shareholders on the
				last day of the taxable year were the only stock in the foreign corporation,
				and
											(III)only
				distributions received by United States shareholders were taken into account
				under subparagraph (B) of such paragraph (2), or
											(ii)the amount which
				would be determined under paragraph (2) of section 951(a) if the entire
				earnings and profits of the foreign corporation for the taxable year were
				subpart F income.
										(B)Coordination
				with other provisionsThe Secretary shall prescribe regulations
				providing for such modifications to the provisions of this subpart as may be
				necessary or appropriate by reason of subparagraph (A).
									(6)Related
				personFor purposes of this subsection—
									(A)In
				generalExcept as provided in subparagraph (B), the term
				related person has the meaning given such term by subsection
				(d)(3).
									(B)Treatment of
				certain liability insurance policiesIn the case of any policy of
				insurance covering liability arising from services performed as a director,
				officer, or employee of a corporation or as a partner or employee of a
				partnership, the person performing such services and the entity for which such
				services are performed shall be treated as related persons.
									(7)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary to carry out the
				purposes of this subsection, including—
									(A)regulations
				preventing the avoidance of this subsection through cross insurance
				arrangements or otherwise, and
									(B)regulations which
				may provide that a person will not be treated as a United States shareholder
				under paragraph (1) with respect to any foreign corporation if neither such
				person (nor any related person to such person) is (directly or indirectly)
				insured under any policy of insurance or reinsurance issued by such foreign
				corporation.
									(d)Other
				definitions and rulesFor purposes of this section—
								(1)Treatment of
				branchesIf—
									(A)a controlled
				foreign corporation carries on activities through a branch or similar
				establishment with a home country other than the home country of such
				corporation, and
									(B)the carrying on
				of such activities in such manner has substantially the same effect as if such
				branch or similar establishment were a wholly owned subsidiary of such
				corporation,
									this
				subpart shall, under regulations prescribed by the Secretary, be applied as if
				such branch or other establishment were a wholly owned subsidiary of such
				corporation.(2)Home
				countryFor purposes of paragraph (1)—
									(A)In
				generalThe term home country has the meaning given
				such term by section 953(d).
									(B)BranchIn
				the case of a branch or similar establishment, the term home
				country means the foreign country in which—
										(i)the principal
				place of business of the branch or similar establishment is located, and
										(ii)separate books
				and accounts are maintained.
										(3)Related person
				definedFor purposes of this section, a person is a related
				person with respect to a controlled foreign corporation, if—
									(A)such person is an
				individual, corporation, partnership, trust, or estate which controls, or is
				controlled by, the controlled foreign corporation, or
									(B)such person is a
				corporation, partnership, trust, or estate which is controlled by the same
				person or persons which control the controlled foreign corporation.
									For
				purposes of the preceding sentence, control means, with respect to a
				corporation, the ownership, directly or indirectly, of stock possessing more
				than 50 percent of the total voting power of all classes of stock entitled to
				vote or of the total value of stock of such corporation. In the case of a
				partnership, trust, or estate, control means the ownership, directly or
				indirectly, of more than 50 percent (by value) of the beneficial interests in
				such partnership, trust, or estate. For purposes of this paragraph, rules
				similar to the rules of section 958 shall
				apply..
				(b)Conforming
			 amendmentThe table of sections for subpart F of part III of
			 subchapter N of chapter 1 is amended by striking the items relating to sections
			 953 and 954 and inserting:
					
						
							Sec. 953. Active home country
				income.
							Sec. 954. Other rules and definitions
				relating to subpart F
				income.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years of controlled foreign corporations
			 beginning after December 31, 2006, and taxable years of United States
			 shareholders with or within which such taxable years of such corporations
			 end.
				102.Treatment of
			 foreign corporations managed and controlled in the United States as domestic
			 corporations
				(a)In
			 generalSection 7701(a)(4) of the Internal Revenue Code of 1986
			 (defining domestic) is amended to read as follows:
					
						(4)Domestic
							(A)In
				generalThe term domestic means, when applied to a
				corporation or partnership, a corporation or partnership which is created or
				organized in the United States or under the law of the United States or of any
				State unless, in the case of a partnership, the Secretary provides otherwise by
				regulations.
							(B)Income tax
				exception for publicly-traded corporations managed and controlled in the United
				StatesNotwithstanding subparagraph (A), in the case of a
				corporation the stock of which is regularly traded on an established securities
				market, if—
								(i)the corporation
				would not otherwise be treated as a domestic corporation for purposes of this
				title, but
								(ii)the management
				and control of the corporation occurs primarily within the United
				States,
								then,
				solely for purposes of chapter 1 (and any other provision of this title
				relating to chapter 1), the corporation shall be treated as a domestic
				corporation.(C)Management and
				controlFor purposes of this paragraph, the management and
				control of a corporation shall be treated as primarily occurring within the
				United States if substantially all of the executive officers and senior
				management of the corporation who exercise day-to-day responsibility for making
				decisions involving strategic, financial, and operational policies of the
				corporation are primarily located within the United States. The Secretary may
				by regulations include other individuals not described in the preceding
				sentence in the determination of whether the management and control of the
				corporation occurs primarily within the United States if such other individuals
				exercise the day-to day responsibilities described in the preceding
				sentence.
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning on or after the date which is 2 years after the date of the
			 enactment of this Act.
				IIEconomic
			 substance doctrine
			201.Clarification
			 of economic substance doctrine
				(a)In
			 GeneralSection 7701 is amended by redesignating subsection (o)
			 as subsection (p) and by inserting after subsection (n) the following new
			 subsection:
					
						(o)Clarification
				of Economic Substance Doctrine; etc
							(1)General
				rules
								(A)In
				generalIn any case in which a court determines that the economic
				substance doctrine is relevant for purposes of this title to a transaction (or
				series of transactions), such transaction (or series of transactions) shall
				have economic substance only if the requirements of this paragraph are
				met.
								(B)Definition of
				economic substanceFor purposes of subparagraph (A)—
									(i)In
				generalA transaction has economic substance only if—
										(I)the transaction
				changes in a meaningful way (apart from Federal tax effects) the taxpayer’s
				economic position, and
										(II)the taxpayer has
				a substantial nontax purpose for entering into such transaction and the
				transaction is a reasonable means of accomplishing such purpose.
										In applying subclause (II), a purpose of
				achieving a financial accounting benefit shall not be taken into account in
				determining whether a transaction has a substantial nontax purpose if the
				origin of such financial accounting benefit is a reduction of income
				tax.(ii)Special rule
				where taxpayer relies on profit potentialA transaction shall not
				be treated as having economic substance by reason of having a potential for
				profit unless—
										(I)the present value
				of the reasonably expected pre-tax profit from the transaction is substantial
				in relation to the present value of the expected net tax benefits that would be
				allowed if the transaction were respected, and
										(II)the reasonably
				expected pre-tax profit from the transaction exceeds a risk-free rate of
				return.
										(C)Treatment of
				fees and foreign taxesFees and other transaction expenses and
				foreign taxes shall be taken into account as expenses in determining pre-tax
				profit under subparagraph (B)(ii).
								(2)Special rules
				for transactions with tax-indifferent parties
								(A)Special rules
				for financing transactionsThe form of a transaction which is in
				substance the borrowing of money or the acquisition of financial capital
				directly or indirectly from a tax-indifferent party shall not be respected if
				the present value of the deductions to be claimed with respect to the
				transaction is substantially in excess of the present value of the anticipated
				economic returns of the person lending the money or providing the financial
				capital. A public offering shall be treated as a borrowing, or an acquisition
				of financial capital, from a tax-indifferent party if it is reasonably expected
				that at least 50 percent of the offering will be placed with tax-indifferent
				parties.
								(B)Artificial
				income shifting and basis adjustmentsThe form of a transaction
				with a tax-indifferent party shall not be respected if—
									(i)it results in an
				allocation of income or gain to the tax-indifferent party in excess of such
				party’s economic income or gain, or
									(ii)it results in a
				basis adjustment or shifting of basis on account of overstating the income or
				gain of the tax-indifferent party.
									(3)Definitions and
				special rulesFor purposes of this subsection—
								(A)Economic
				substance doctrineThe term economic substance
				doctrine means the common law doctrine under which tax benefits under
				subtitle A with respect to a transaction are not allowable if the transaction
				does not have economic substance or lacks a business purpose.
								(B)Tax-indifferent
				partyThe term tax-indifferent party means any
				person or entity not subject to tax imposed by subtitle A. A person shall be
				treated as a tax-indifferent party with respect to a transaction if the items
				taken into account with respect to the transaction have no substantial impact
				on such person’s liability under subtitle A.
								(C)Exception for
				personal transactions of individualsIn the case of an
				individual, this subsection shall apply only to transactions entered into in
				connection with a trade or business or an activity engaged in for the
				production of income.
								(D)Treatment of
				lessorsIn applying paragraph (1)(B)(ii) to the lessor of
				tangible property subject to a lease—
									(i)the expected net
				tax benefits with respect to the leased property shall not include the benefits
				of—
										(I)depreciation,
										(II)any tax credit,
				or
										(III)any other
				deduction as provided in guidance by the Secretary, and
										(ii)subclause (II)
				of paragraph (1)(B)(ii) shall be disregarded in determining whether any of such
				benefits are allowable.
									(4)Other common
				law doctrines not affectedExcept as specifically provided in
				this subsection, the provisions of this subsection shall not be construed as
				altering or supplanting any other rule of law, and the requirements of this
				subsection shall be construed as being in addition to any such other rule of
				law.
							(5)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this subsection. Such regulations may include
				exemptions from the application of this
				subsection.
							.
				(b)Effective
			 DateThe amendments made by this section shall apply to
			 transactions entered into after the date of the enactment of this Act.
				202.Penalty for
			 understatements attributable to transactions lacking economic substance,
			 etc
				(a)In
			 GeneralSubchapter A of chapter 68 is amended by inserting after
			 section 6662A the following new section:
					
						6662B.Penalty for
				understatements attributable to transactions lacking economic substance,
				etc
							(a)Imposition of
				PenaltyIf a taxpayer has an noneconomic substance transaction
				understatement for any taxable year, there shall be added to the tax an amount
				equal to 40 percent of the amount of such understatement.
							(b)Reduction of
				Penalty for Disclosed TransactionsSubsection (a) shall be
				applied by substituting 20 percent for 40 percent
				with respect to the portion of any noneconomic substance transaction
				understatement with respect to which the relevant facts affecting the tax
				treatment of the item are adequately disclosed in the return or a statement
				attached to the return.
							(c)Noneconomic
				Substance Transaction UnderstatementFor purposes of this
				section—
								(1)In
				generalThe term noneconomic substance transaction
				understatement means any amount which would be an understatement under
				section 6662A(b)(1) if section 6662A were applied by taking into account items
				attributable to noneconomic substance transactions rather than items to which
				section 6662A would apply without regard to this paragraph.
								(2)Noneconomic
				substance transactionThe term noneconomic substance
				transaction means any transaction if—
									(A)there is a lack
				of economic substance (within the meaning of section 7701(o)(1)) for the
				transaction giving rise to the claimed benefit or the transaction was not
				respected under section 7701(o)(2), or
									(B)the transaction
				fails to meet the requirements of any similar rule of law.
									(d)Rules
				Applicable to Compromise of Penalty
								(1)In
				generalIf the 1st letter of proposed deficiency which allows the
				taxpayer an opportunity for administrative review in the Internal Revenue
				Service Office of Appeals has been sent with respect to a penalty to which this
				section applies, only the Commissioner of Internal Revenue may compromise all
				or any portion of such penalty.
								(2)Applicable
				rulesThe rules of paragraphs (2) and (3) of section 6707A(d)
				shall apply for purposes of paragraph (1).
								(e)Coordination
				With Other PenaltiesExcept as otherwise provided in this part,
				the penalty imposed by this section shall be in addition to any other penalty
				imposed by this title.
							(f)Cross
				References
								
									(1) For
				  coordination of penalty with understatements under section 6662 and other
				  special rules, see section 6662A(e).
									(2) For
				  reporting of penalty imposed under this section to the Securities and Exchange
				  Commission, see section 6707A(e).
								
							.
				(b)Coordination
			 With Other Understatements and Penalties
					(1)The second
			 sentence of section 6662(d)(2)(A) is amended by inserting and without
			 regard to items with respect to which a penalty is imposed by section
			 6662B before the period at the end.
					(2)Subsection (e) of
			 section 6662A is amended—
						(A)in paragraph (1),
			 by inserting and noneconomic substance transaction
			 understatements after reportable transaction
			 understatements both places it appears,
						(B)in paragraph
			 (2)(A), by inserting and a noneconomic substance transaction
			 understatement after reportable transaction
			 understatement,
						(C)in paragraph
			 (2)(B), by inserting 6662B or before 6663,
						(D)in paragraph
			 (2)(C)(i), by inserting or section 6662B before the period at
			 the end,
						(E)in paragraph
			 (2)(C)(ii), by inserting and section 6662B after This
			 section,
						(F)in paragraph (3),
			 by inserting or noneconomic substance transaction understatement
			 after reportable transaction understatement, and
						(G)by adding at the
			 end the following new paragraph:
							
								(4)Noneconomic
				substance transaction understatementFor purposes of this
				subsection, the term noneconomic substance transaction
				understatement has the meaning given such term by section
				6662B(c).
								.
						(3)Subsection (e) of
			 section 6707A is amended—
						(A)by striking
			 or at the end of subparagraph (B), and
						(B)by striking
			 subparagraph (C) and inserting the following new subparagraphs:
							
								(C)is required to
				pay a penalty under section 6662B with respect to any noneconomic substance
				transaction, or
								(D)is required to
				pay a penalty under section 6662(h) with respect to any transaction and would
				(but for section 6662A(e)(2)(C)) have been subject to penalty under section
				6662A at a rate prescribed under section 6662A(c) or under section
				6662B,
								.
						(c)Clerical
			 AmendmentThe table of sections for part II of subchapter A of
			 chapter 68 is amended by inserting after the item relating to section 6662A the
			 following new item:
					
						
							Sec. 6662B. Penalty
				for understatements attributable to transactions lacking economic substance,
				etc.
						
						.
				(d)Effective
			 DateThe amendments made by this section shall apply to
			 transactions entered into after the date of the enactment of this Act.
				203.Denial of
			 deduction for interest on underpayments attributable to noneconomic substance
			 transactions
				(a)In
			 GeneralSection 163(m) (relating to interest on unpaid taxes
			 attributable to nondisclosed reportable transactions) is amended—
					(1)by striking
			 “attributable” and all that follows and inserting the following: “attributable
			 to—
						
							(1)the portion of
				any reportable transaction understatement (as defined in section 6662A(b)) with
				respect to which the requirement of section 6664(d)(2)(A) is not met, or
							(2)any noneconomic
				substance transaction understatement (as defined in section
				6662B(c)).
							,
				and
					(2)by inserting
			 And Noneconomic Substance
			 Transactions in the heading thereof after
			 Transactions.
					(b)Effective
			 DateThe amendments made by this section shall apply to
			 transactions after the date of the enactment of this Act in taxable years
			 ending after such date.
				IIIElimination of
			 highest corporate marginal income tax rate
			301.Elimination of
			 highest corporate marginal income tax rate
				(a)In
			 GeneralSection 11(b)(1) (relating to amount of tax imposed on
			 corporations) is amended by striking subparagraphs (C) and (D) and inserting
			 the following new subparagraph:
					
						(C)34 percent of so
				much of the taxable income as exceeds
				$75,000.
						.
				(b)Certain
			 personal service corporationsSection 11(b)(2) is amended by
			 striking 35 percent and inserting 34
			 percent.
				(c)Conforming
			 Amendments
					(1)Section 11(b)(1)
			 is amended by striking the last sentence.
					(2)Section 1201(a)
			 is amended—
						(A)by striking
			 35 percent each place it appears and inserting 34
			 percent, and
						(B)by striking
			 last 2 sentences and inserting last
			 sentence.
						(3)Paragraphs (1)
			 and (2) of section 1445(e) are each amended by striking 35
			 percent and inserting 34 percent.
					(4)Section 1561(a)
			 is amended by striking last 2 sentences and inserting
			 last sentence.
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
				
